Citation Nr: 0843273	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for seizure disorder with headaches, from August 
20, 2004 through January 4, 2007.

2.  Entitlement to an initial disability rating in excess of 
20 percent for seizure disorder with headaches, since January 
5, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to May 
1975, and from December 1975 through May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The RO's September 2005 rating decision granted service 
connection at a 10 percent disability rating for seizure 
disorder with headaches, effective from August 20, 2004.  The 
veteran subsequently appealed this decision seeking an 
increased initial disability rating.  

In February 2007, the RO issued a rating decision that 
granted a 20 percent disability rating for the veteran's 
seizure disorder with headaches, effective from January 5, 
2007.  The veteran continues to seek a higher initial 
disability rating in this matter.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

For the reasons indicated below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

The veteran is seeking entitlement to an increased initial 
disability rating for his service-connected seizure disorder 
with headaches.  After reviewing the veteran's claims 
folders, the Board finds there is a further duty to assist 
the veteran with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  

In October 2007, the veteran's representative submitted a 
decision from the Social Security Administration (SSA), dated 
in October 2007, which concluded that the veteran was 
disabled as of March 2004.  The veteran's representative 
further indicated that SSA's decision was based in large part 
on the veteran's service-connected seizure disorder with 
headaches, and that this evidence has not been considered by 
the RO.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under the 
circumstances of this case, an attempt should be made by the 
RO, with the assistance of the veteran, to obtain these 
records.

In their Informal Hearing Presentation, submitted in November 
2008, the veteran's representative asserted that the 
veteran's seizure disorder with headaches had worsened since 
his most recent VA examination conducted in June 2005.  Since 
the examination, the representative indicated that the 
veteran's seizure medication had been increased, and that the 
veteran had received documented treatment for a grand mal 
seizure in January 2007.  Under these circumstances, the 
Board finds that the veteran should be scheduled for a new VA 
examination to ascertain the current severity of his service-
connected seizure disorder with headaches.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his seizure disorder 
with headaches since January 2007.  The 
veteran must be asked to complete a 
separate VA Form 21-4142 for any 
physician or source of treatment he may 
identify.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must request all materials, to 
include medical records, regarding the 
veteran's award of disability benefits 
from SSA, together with its decision 
awarding the veteran disability benefits, 
effective from March 31, 2004.  These 
records must be associated with the 
claims file.  If these records are not 
available, a note to that effect must be 
included in the veteran's claims folder.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

3.  The RO must then schedule the veteran 
for the appropriate VA examination(s) to 
determine the current nature and extent 
of his service-connected seizure disorder 
with headaches.  The claims file must be 
made available to the examiner and the 
examination report must reflect that the 
claims file was reviewed.  The examiner 
must indicate what, if any, seizures the 
veteran has had over the years, e.g., 
major or minor seizures.  A major seizure 
is characterized by tonic-clonic 
convulsions and unconsciousness.  Minor 
seizures exhibit such characteristics as 
a brief interruption in consciousness or 
conscious control associated with 
staring, rhythmic blinking of the eyes, 
nodding of the head ("pure" petit mal), 
or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden 
loss of postural control.  The examiner 
is specifically requested to respond to 
whether the evidence shows that the 
veteran's seizures may be characterized 
as (a) at least one major seizure in the 
past six months or two in the last year; 
or averaging at least five to eight minor 
seizures weekly, (b) averaging at least 
one major seizure in four months over the 
last year, or more than nine to 10 minor 
seizures weekly (c) averaging at least 
one major seizure in three months over 
the last year, or more than 10 minor 
seizures weekly or (d) averaging at least 
one major seizure per month over the past 
year.  The examiner is requested to be as 
specific as possible in the assessment of 
seizure activity and frequency.  The 
examiner must indicate the most recent 
occurrence of any major seizure.  The 
report prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal 
must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

